     Case 2:21-cv-06557-PA-SP Document 15 Filed 08/13/21 Page 1 of 4 Page ID #:84
                                                                      JS-6


1    SAMANTHA M. WILLIAMS (Md. Bar No. 0012190024)
     PRO HAC VICE APPLICATION PENDING
2    williamssam@sec.gov
     LAURA K. BENNETT (DC Bar No. 985573)
3    PRO HAC VICE APPLICATION PENDING
     bennettlaur@sec.gov
4    100 F Street, NE
     Washington, DC 20549
5    Tel: (202) 551-4061 (Williams)
     Fax: (804) 708-6087
6
     LOCAL COUNSEL
7    DANIEL BLAU (Cal. Bar. No. 305008)
8    blaud@sec.gov
     444 S. Flower Street, Suite 900
9    Los Angeles, California 90071
     Telephone: (323) 965-3306
10   Facsimile: (213) 443-1904

11   Attorneys for the Plaintiff
     Securities and Exchange Commission
12
13                        UNITED STATES DISTRICT COURT

14                      CENTRAL DISTRICT OF CALIFORNIA

15
      SECURITIES AND EXCHANGE                  Case No.   CV 21-6557 PA
16    COMMISSION,
17                                            FINAL JUDGMENT AS TO RELIEF
                  Plaintiff,                  DEFENDANT ERIC LEO
18                                            MARSOUBIAN
            vs.
19    AHMAD HARIS TAJYAR,
20                Defendant,
21          and
22    ERIC LEO MARSOUBIAN,
23
                  Relief Defendant.
24
25
26
27
28
     Case 2:21-cv-06557-PA-SP Document 15 Filed 08/13/21 Page 2 of 4 Page ID #:85




1          The Securities and Exchange Commission having filed a Complaint and
2    Relief Defendant Eric Leo Marsoubian having entered a general appearance;
3    consented to the Court’s jurisdiction over Relief Defendant and the subject matter
4    of this action; consented to entry of this Final Judgment without admitting or
5    denying the allegations of the Complaint (except as to jurisdiction and except as
6    otherwise provided herein in paragraph III); waived findings of fact and
7    conclusions of law; and waived any right to appeal from this Final Judgment:
8                                              I.
9          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Relief
10   Defendant is liable for disgorgement of $15,267, representing net profits gained as
11   a result of the conduct alleged in the Complaint, together with prejudgment interest
12   thereon in the amount of $2,512. The Court finds that sending the disgorged funds
13   to the United States Treasury, as ordered below, is consistent with equitable
14   principles. Relief Defendant shall satisfy this obligation by paying $17,779 to the
15   Securities and Exchange Commission within 30 days after entry of this Final
16   Judgment.
17         Relief Defendant may transmit payment electronically to the Commission,
18   which will provide detailed ACH transfer/Fedwire instructions upon request.
19   Payment may also be made directly from a bank account via Pay.gov through the
20   SEC website at http://www.sec.gov/about/offices/ofm.htm. Relief Defendant may
21   also pay by certified check, bank cashier’s check, or United States postal money
22   order payable to the Securities and Exchange Commission, which shall be
23   delivered or mailed to
24         Enterprise Services Center
25         Accounts Receivable Branch
26         6500 South MacArthur Boulevard
27         Oklahoma City, OK 73169
28                                             2
     Case 2:21-cv-06557-PA-SP Document 15 Filed 08/13/21 Page 3 of 4 Page ID #:86




1    and shall be accompanied by a letter identifying the case title, civil action number,
2    and name of this Court; Marsoubian as a relief defendant in this action; and
3    specifying that payment is made pursuant to this Final Judgment.
4          Relief Defendant shall simultaneously transmit photocopies of evidence of
5    payment and case identifying information to the Commission’s counsel in this
6    action. By making this payment, Relief Defendant relinquishes all legal and
7    equitable right, title, and interest in such funds and no part of the funds shall be
8    returned to Relief Defendant. The Commission shall send the funds paid pursuant
9    to this Final Judgment to the United States Treasury.
10         The Commission may enforce the Court’s judgment for disgorgement and
11   prejudgment interest by using all collection procedures authorized by law,
12   including, but not limited to, moving for civil contempt at any time after 30 days
13   following entry of this Final Judgment.
14         Relief Defendant shall pay post judgment interest on any amounts due after
15   30 days of the entry of this Final Judgment pursuant to 28 U.S.C. § 1961.
16                                                  II.
17         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the
18   Consent is incorporated herein with the same force and effect as if fully set forth
19   herein, and that Relief Defendant shall comply with all of the undertakings and
20   agreements set forth therein.
21                                                  III.
22         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely
23   for purposes of exceptions to discharge set forth in Section 523 of the Bankruptcy
24   Code, 11 U.S.C. §523, the allegations in the complaint are true and admitted by
25   Relief Defendant, and further, any debt for disgorgement, prejudgment interest,
26   civil penalty or other amounts due by Relief Defendant under this Final Judgment
27   or any other judgment, order, consent order, decree or settlement agreement
28                                              3
     Case 2:21-cv-06557-PA-SP Document 15 Filed 08/13/21 Page 4 of 4 Page ID #:87




1    entered in connection with this proceeding, is a debt for the violation of the federal
2    securities laws or any regulation or order issued under such laws, as set forth in
3    Section 523(a)(19) of the Bankruptcy Code, 11 U.S.C. §523(a)(19).
4    IV.
5          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this
6    Court shall retain jurisdiction of this matter for the purposes of enforcing the
7    terms of this Final Judgment.
8
9    Dated: August 13, 2021
                                             ____________________________________
10
                                                         Percy Anderson
11                                             UNITED STATES DISTRICT JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                             4
